Citation Nr: 0912515	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  07-25 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran had active duty service from February 1966 to 
October 1988.

This matter comes before the Board of Veterans' Appeals on 
appeal from a January 2007 rating decision of the Department 
of Veterans Affairs (VA), Reno, Nevada, Regional Office (RO) 
that, in pertinent part, denied the Veteran's claim of 
entitlement to service connection for post-traumatic stress 
disorder.

A Video Conference hearing in front of the undersigned Acting 
Veterans Law Judge was held in June 2008.  A transcript of 
the hearing has been associated with the claim file.  


FINDINGS OF FACT

1.  It is shown that the Veteran served in combat.

2.  There is competent medical evidence of the diagnosis of 
post-traumatic stress disorder; competent medical evidence 
establishing a link between current symptoms of post-
traumatic stress disorder and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.


CONCLUSION OF LAW

Post-traumatic stress disorder was incurred in service.  38 
U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.304(f) (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002). Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1). VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim. Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Inasmuch as the determination below constitutes a full grant 
of the benefits sought (as the Board finds that service 
connection for a PTSD is warranted), there is no reason to 
belabor the impact of the VCAA on this matter, since any 
error in notice timing or content is harmless.

Legal Criteria and Analysis

The Veteran seeks service connection for PTSD, which he 
contends is the result of his combat service.  Service 
connection may be granted for disability due to disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.  To establish 
service connection for a disability, there must be medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury (disability).  Hickson v. West, 13 Vet. 
App. 247, 248 (1999).

The Veteran does not claim that he had PTSD during service, 
nor is there evidence supporting such an allegation.  Rather, 
it is the Veteran's contention that he experienced traumatic 
events while serving in a combat role in the Republic of 
Vietnam and that these traumatic events resulted in his PTSD, 
a diagnosis that has been documented in the medical records 
in his claims file.

As provided by 38 C.F.R. § 3.304(f), service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.

Notably, the evidence necessary to establish the occurrence 
of a recognizable stressor during service to support a claim 
of entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was "engaged in 
combat with the enemy."  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Where it is determined, through recognized military 
citations or other supportive evidence, that the veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat, the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive as 
to their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be "satisfactory," i.e., 
credible, and "consistent with the circumstances, conditions, 
or hardships of such service."  Id.

In a decision from the United States Court of Appeals for 
Veterans Claims (Court), the Court held that one cannot 
conclude from the mere absence on a veteran's Department of 
Defense Form 214, Report of Separation or Discharge, of a 
medal or citation evincing combat that the veteran in fact 
did not engage in combat with the enemy.  Daye v. Nicholson, 
20 Vet. App. 512 (2006).  While Daye involved missing service 
records, which triggered a heightened duty to assist, it is 
pertinent to note that the Court pointed out that VA had 
failed to notify the veteran of securing evidence from 
alternative sources, to include "buddy" statements, nor had 
VA in that case, as in the case at hand, made any attempt to 
verify claimed combat duty through unit histories or other 
documents at the United States Armed Services Center for 
Research of Unit Records (USASCRUR) (since renamed the U.S. 
Army and Joint Services Records Research Center (USAJSRRC)) 
or other official sources.  The Board further notes that, 
with respect to being subjected to weaponry fire, to include 
mortar or rocket attacks on a base, corroboration of every 
detail of such a claimed stressor, including personal 
participation, is not required; independent evidence that the 
incident occurred is sufficient.  See Pentecost v. Principi, 
16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307, 
310-311 (1997).  The fact that a veteran was stationed at a 
locale where some of the asserted events occurred would 
strongly suggest that he was, in fact, exposed to those 
events.  Pentecost, supra.

If, however, it is determined that the veteran did not engage 
in combat, then his lay testimony, by itself, is insufficient 
to establish the alleged stressor(s).  Instead the record 
must contain service records or other independent credible 
evidence to corroborate the veteran's account of in-service 
stressors.  Dizolgio v. Brown, 9 Vet. App. 163, 166 (1996).  
In sum, if the claimed stressor is not combat-related, the 
veteran's lay testimony regarding in-service stressors is 
insufficient to establish the occurrence of the stressor and 
must be corroborated by credible supporting evidence.  Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997). 

The record shows that the Veteran served in the Republic of 
Vietnam from May 1967 to April 1968.  He was attached to the 
12th Air Police Squadron and the 12th Security Police Squadron 
and was stationed at Cam Ranh Bay Air Base.  An evaluation 
report for the period of October 1967 to March 1968 notes 
that in March 1968 "this installation came under a mortar 
attack and once again [the Veteran] assisted greatly in 
keeping personnel under his control from panicing (sic)."  
Internet printouts of the Veteran's unit show that the 12th 
Air Police Squadron was redesignated as the 12th Security 
Police Squadron in May 1967 and that the unit was stationed 
at Cam Ranh Bay Air Base from 1965 to 1970.  The printout 
further shows that the Veteran's Unit was awarded the Vietnam 
Air-Ground Campaign Streamer for the period of time from 
January 1968 to July 1968, which denotes that the unit was 
either based in Vietnam or engaged in combat in Southeast 
Asia during that period of time.  Moreover, the record shows 
that the Veteran's Unit was awarded the Combat "V" device 
for the time period of June 1967 to May 1968, which denotes 
that the unit was involved in direct combat with the enemy 
during that time.  Considering there is clear evidence the 
Veteran was present during a mortar attack of his 
installation, as noted in his evaluation report, and 
considering the award to his unit relating to combat during 
the time period the Veteran was serving with the unit, it may 
thus be concluded that there is clear evidence establishing 
that the Veteran engaged in combat with the enemy.  This 
status provides the requisite credible supporting evidence 
that the Veteran's claimed in-service stressors occurred.  
The Veteran has related that those combat stressors included 
having been exposed to enemy mortar fire including one time 
when his base came under fire for 21 days out of a 30 day 
period, having been exposed to the accidental death of 
numerous Viet Namese people, and having to restrain a fellow 
air policeman with the bayonet of his M-16 to quiet him down 
during a mortar attack.  

With respect to the question of whether there is medical 
evidence establishing a diagnosis of post-traumatic stress 
disorder in accordance with 38 C.F.R. § 4.125(a), it is noted 
that outpatient mental health treatment records dated between 
January and June 2007 show treatment for and a diagnosis of 
PTSD.  Moreover, records of April 2007 show that a staff 
psychiatrist diagnosed the Veteran with chronic PTSD in 
accordance with the DSM-IV.

Having established credible stressors and a diagnosis of 
PTSD, the remaining question is whether there is medical 
evidence of a nexus between the psychiatric disorder 
currently diagnosed and service.  In that regard it is noted 
that in April 2007 the Veteran's psychologist opined that 
"it is my professional opinion that [the Veteran's] current 
condition is 'more than likely than not' related to the in-
service condition."  In explaining his opinion he stated, in 
essence, that the Veteran's PTSD was a direct result from 
serving his country during a time of war.  Furthermore, 
outpatient treatment records show that the Veteran 
consistently reported stressors associated with his service 
in Viet Nam.  Moreover, his allegations of stressors have 
been consistent from the time he filed his claim.  Given that 
the existence of the Veteran's stressors in service are not 
at issue (by virtue of the finding that he engaged in 
combat), and given that the Veteran's Vietnam combat 
experiences were found on examination to have a link to his 
PTSD symptoms, the Board must conclude that the evidence is 
in favor of a finding of service connection.  

In sum, the Veteran meets the criteria for service connection 
for PTSD.  Namely, there is: (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).

Accordingly, the Board finds that all three elements for a 
grant of service connection have been established; and 
entitlement to service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.



____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


